Citation Nr: 1722299	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  08-20 166	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a tumor of the neck, to include as a result of exposure to herbicides.

2. Entitlement to service connection for hypertension, to include as a result of exposure to herbicides, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of  entitlement to service connection for hypertension, to include as a result of exposure to herbicides and/or as secondary to service-connected diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not establish that the Veteran has, or has ever had, a tumor of the neck, or any current disability related to its removal.


CONCLUSION OF LAW

The criteria for establishing service connection for a tumor of the neck have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received compliant notice in April 2009, prior to the adverse decision from which this appeal originates.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment.  The record notes that the Veteran has reported undergoing surgery to remove a neck tumor in the 1980s.  However, in his April 2011, he noted that he did not have medical records related to this treatment and that such records were not available as the treating doctor had retired and was no longer in practice.  

The available records were reviewed by a VA examiner who furnished an opinion in October 2010 with respect to the Veteran's service connection claim for a neck tumor.  That opinion notes that an examination would be of no use in the instant case, because "doing an exam[ination] at this time would not allow [the examiner] to be able to make a diagnosis" of the claimed condition, or any residuals thereof.  The Board accepts this explanation, and finds, therefore, that no in-person VA examination is necessary in the instant case.  

Also of record are the Veteran's statements in support of his claim.  The Board has reviewed those statements and concludes that no outstanding, available evidence has been identified.  

As noted above, VA obtained a medical opinion regarding the etiology of the Veteran's neck tumor, and residuals thereof, in October 2010.  The examiner reviewed the Veteran's claims folder and provided a relevant opinion.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims folder as well as a review of the current medical literature.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); De La Cruz v. Principi, 15 Vet. App. 143 (2001).  

Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R.  § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247   (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Presumptive service connection is available on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116(a).  In this case, the records indicate Vietnam service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service personnel records reflect that he served in the Republic of Vietnam during the relevant period during which the presumption of service connection is available on the basis of herbicide exposure for certain diseases, and VA has previously conceded herbicide exposure in connection with the Veteran's prior claim for service connection for diabetes mellitus.  

The available service treatment reports do not reflect a diagnosis of a tumor of any kind.  Moreover, the medical evidence of record does not reflect a diagnosis of a tumor within one year of separation from service.  

The Veteran has contended that he received private treatment for a glomus tumor on his neck, including its removal.  He indicated in a statement in support of his claim that the doctor who treated him for the condition has since retired, and that his records are unavailable.  The Veteran submitted a statement from a physician's assistant associated with the practice, indicating the Veteran underwent outpatient surgery to remove a "a two inch lesion from the back of [his] neck," in 1981 or 1982.  There is no indication in the statement, or elsewhere in the record, concerning the nature of the lesion.  

A VA opinion with respect to the Veteran's claim was obtained in October 2010.  The examiner reviewed the medical file and the Veteran's lay statements, and indicated that an examination conducted at that point would be unable to yield a diagnosis related to the Veteran's reported tumor or its removal, particularly without accompanying medical records.  The examiner noted that the Veteran did not begin treatment at any VA medical center until June 2007, and there is no mention of prior treatment for a malignant tumor in those records.  The examiner further stated that although a malignant glomus tumor of the type reported by the Veteran would be considered a presumptive condition secondary to herbicide agent exposure, a diagnosis cannot be furnished without medical records.  The examiner observed that it malignant glomus tumors, or glomangiosacomas, are rate soft tissue tumors and that records are needed to make a diagnosis of the condition.  

Unfortunately, there is no medical evidence elsewhere in the record to establish the presence of a malignant glomus tumor, or any residuals of its removal.  While the Veteran is competent to report symptoms susceptible of lay observation, he is not competent to furnish a diagnosis of a malignant glomus tumor.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). Further, the available medical records of record do not show treatment for any residuals that have been associated with a malignant glomus tumor.  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As such, service connection for a tumor of the neck must be denied.


ORDER

Entitlement to service connection for a tumor of the neck, to include as a result of exposure to herbicides, is denied.


REMAND

The Veteran contends that his hypertension resulted from his service-connected diabetes mellitus.  In order to fulfill its duties to assist the Veteran, VA provided the Veteran with a medical examination in September 2010.  Unfortunately, the examination and resultant opinion is inadequate.  While the examiner opined that the Veteran's hypertension was not caused by his service-connected diabetes, based on his observation that the Veteran's hypertension diagnosis predates his diabetes diagnosis, he did not opine on the question of whether the Veteran's diabetes aggravated his hypertension, which element is essential to the determination of a secondary service connection claim.  See 38 C.F.R. § 3.310(b).  

On remand, the examiner must furnish an opinion as to the question of aggravation; specifically,  whether it was at least as likely as not that the Veteran's hypertension was aggravated by his service-connected diabetes.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any service treatment records, VA medical records, and private medical records pertaining to the Veteran's hypertension that have not yet been associated with the file.

2. After the record has been fully developed, provide the examiner with the entire claims file for review.  The examiner should note that this review has taken place.  The examiner should then examine the Veteran and provide an opinion as to the following:

(1) Whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension is etiologically related to his active duty service, to include as secondary to exposure to herbicide agents;

(2) Whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension is proximately due to or the result of his service-connected diabetes mellitus;

(3) Whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability, as contrasted to a temporary worsening of symptoms.  If the examiner finds that the Veteran's hypertension is aggravated (permanently worsened) by his service-connected diabetes, the examiner should indicate the degree of disability over and above the baseline severity of hypertension that would exist without the aggravation caused by service-connected diabetes.  This baseline severity is established by any medical evidence that existed prior to the onset of aggravation, or by the earliest medical evidence from anytime between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

The examiner must provide a complete rationale which includes, if possible, support from applicable medical and scientific principles.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


